Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000389
                                                         24-MAY-2016
                                                         08:05 AM


                          SCPW-16-0000389


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                 NELSON WAIKIKI, JR., Petitioner,


                                 vs.


  THE HONORABLE RHONDA LOO, JUDGE OF THE CIRCUIT COURT OF THE

      SECOND CIRCUIT, STATE OF HAWAI'I, Respondent Judge,


                                 and


                   STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING

                        (CR. NO. 13-1-0428)


            ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Petitioner Nelson Waikiki Jr.’s
petition for writ of mandamus, filed on May 10, 2016, and the
record, it appears that petitioner is seeking similar relief in
the Intermediate Court of Appeals in CAAP-15-0000415 and fails to
demonstrate that he is entitled to extraordinary relief from this
court.   See Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d 334,
338-39 (1999) (a writ of mandamus is an extraordinary remedy that
will not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
action); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,
580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error, or serve as a legal remedy in lieu of

normal appellate procedure).   Accordingly, 

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the appellate clerks’

office shall file the petition for a writ of mandamus without

payment of the filing fee.

          DATED: Honolulu, Hawai'i, May 24, 2016.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2